Response to Amendment
	This communication is in response to the amendment filed on 1/13/2022.  Claims 1-20 are pending.

Specification
The objection to the Specification is withdrawn based on the amendment filed on 1/13/2022.

Claim Objections
The objection to the Claim 11 is withdrawn based on the amendment filed on 1/13/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kakaley (U.S. Pub. 2019/0308721) in view of Perley (U.S. Pub. No. 2014/0271181).
Regarding Claim 1, Kakaley teaches a rotor-state determining system for a rotor system, the rotor-state determining system (paragraph [0002]) comprising: a hub 
Kakaley does not specifically disclose that the flight control computer is configured to determine a parameter of the rotor blade using data from the first and second sensors; determine whether the parameter of the rotor blade is greater than a threshold value; and responsive to a determination that the parameter of the rotor blade is greater than the threshold value, take a corrective action.  However, Kakaley does disclose application of a threshold to a blade motion detected by at least one (i.e., multiple) sensors in Claim 9, and performing of corrective action based on sensor data in the Abstract.  Further, Perley discloses in paragraphs [0007]-[0009] applying a differential threshold to a rotor blade parameter that is determined by a first MIMU sensor and a second MIMU sensor in a turbine, and performing a corrective action based on a difference between the sensor values being greater than the differential threshold.  It would have been obvious to one skilled in the art at the time of the invention to determine the blade parameter and apply a threshold as taught in Perley in 

Regarding Claim 3, Kakaley in view of Perley teaches everything that is claimed with respect to Claim 1.  Kakaley further teaches wherein the first component is a non-rotating component of the rotor system (paragraph [0057], “one or more accelerometers is located on the stationary (e.g. hub) side of the bearing system”).  
Regarding Claim 4, Kakaley in view of Perley teaches everything that is claimed with respect to Claim 1.  Kakaley further teaches a flapping hinge positioned between the rotor blade and the hub (paragraph [0059], blade flap angle is relative to hinges located at base of rotor blade); wherein the first component is the hub (Figs. 7A-B and paragraph [0057], Accel 1 Location is located on hub); and wherein the second sensor is located outboard of the flapping hinge (Fig. 7A-B, showing a number of Accel Locations along length of blade).
Regarding Claim 5, Kakaley in view of Perley teaches everything that is claimed with respect to Claim 1.   Kakaley further teaches a flexure positioned between the rotor blade and the hub (Figs. 2A-B, Fig. 3, and paragraph [0055], elastomeric rotor bearing, i.e. flexure, connects rotor blade to hub); wherein the first component is the hub (Fig. 7A and paragraph [0057], Accel 1 Location is on hub side); and wherein the second component is the rotor blade (Fig. 7A and paragraph [0057], Accel 2 Location is on blade side).  

Regarding Claim 7, Kakaley in view of Perley teaches everything that is claimed with respect to Claim 5.  Kakaley further teaches wherein the second sensor is an angular rate sensor (paragraph [0058], IMU includes gyroscope for angular rate sensing).  
Regarding Claim 20, Kakaley teaches aircraft comprising a rotor-state determining system (Abstract), the aircraft comprising: a fuselage (paragraph [0080]); and a rotor system secured to the fuselage (Figs. 2A-B) and comprising: a hub attached to a mast (Figs. 2A-B); a rotor blade coupled to the hub (Figs. 2A-B); a first sensor positioned on a first component of the rotor system, wherein the first sensor is isolated from movement of the rotor blade (Fig. 7A and paragraph [0057], Accel 1 Location is located on hub and isolated from movement of rotor blade); and a second sensor positioned on a second component of the rotor system, wherein the second sensor detects out of plane movement of the rotor blade (Fig. 7A and paragraph [0057], Accel 2 Location is on blade); a flight control computer configured to take corrective action based on the sensor data (Abstract, “The operational state of the rotor blades may be transmitted to the pilot and/or the flight control computer of the aircraft in order for corrective action to be taken”).
Kakaley does not specifically disclose that the flight control computer is configured to determine a parameter of the rotor blade using data from the first and second sensors; determine whether the parameter of the rotor blade is greater than a .


Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kakaley in view of Perley and Fu (U.S. Pub 2012/0303277).
Regarding Claim 2, Kakaley in view of Perley teaches everything that is claimed with respect to Claim 1.  Kakaley further teaches in Fig. 7B wherein the second component is a root end of the rotor blade (Accel 2 Location).  Kakaley does not teach wherein the first component is the mast.  However, Fu teaches a MIMU 18 mounted on a rotor shaft 16 (i.e., a mast) in Fig. 2.  It would have been obvious to one skilled in the art at the time of the invention to include a MIMU on a shaft, as taught in Fu, in the system of Kakaley, in order to monitor the parameters of the rotor system (see, for example, paragraphs [0002]-[0003] of Fu).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kakaley in view of Perley.
Regarding Claim 9, Kakaley in view of Perley teaches everything that is claimed with respect to Claim 1.  Kakaley further teaches hinges positioned between the hub and the rotor blade (paragraph [0059], hinges located at base of rotor blade); a third sensor disposed outboard of the flapping hinge (Fig. 7B and paragraph [0058], sensors placed at various locations along length of rotor blade); a fourth sensor disposed on the rotor blade (Fig. 7B and paragraph [0058], sensors placed at various locations along rotor blade); wherein the first component is the hub (Figs. 7A-B and paragraph [0057], Accel 1 Location is located on hub).  Kakaley does not specifically disclose that the hinges are a lead-lag hinge, a flapping hinge, and a feathering hinge, and wherein the .

Claims 10, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kakaley in view of Perley and Stegemann (U.S. Pub. No. 2010/0133828).
Regarding Claim 10, Kakaley teaches a rotor-state determining method for a rotorcraft, the method comprising by a flight control computer (paragraphs [0009] and [0054], sensing control box in communication with flight computer or aircraft control system): collecting data from a first sensor positioned on a first component of the rotorcraft, wherein the first sensor is isolated from movement of a rotor blade (Fig. 7A and paragraph [0057], Accel 1 Location is located on hub and isolated from movement of rotor blade); collecting data from a second sensor positioned on a second component of the rotorcraft, wherein the second sensor detects movement of the rotor blade (Fig. 7A and paragraph [0057], Accel 2 Location is on blade); calculating a difference between the first data and the second data to determine a parameter of the rotor blade 
Kakaley does not specifically teach filtering the data collected by the first sensor to remove noise from the data collected by the first sensor; filtering the data collected by the second sensor to remove noise from the data collected by the second sensor; and determining the parameter of the rotor blade based on the filtered data.  However, Stegemann teaches in paragraphs [0042]-[0043] smoothing and filtering signals from a number of sensors in a rotor condition monitoring system.  It would have been obvious to one skilled in the art at the time of the invention to include filtering as taught in Stegemann in the system of Kakaley, in order to reduce potential errors that may be introduced into the condition monitoring system by, for example, short-term transients, system noise, clearances and tolerances of a bearing, and erroneous signals generated by sensors (see Stegemann, paragraph [0042]).
Kakaley does not specifically disclose determining whether the parameter of the rotor blade is greater than a threshold value; and that the corrective action is taken responsive to a determination that the parameter of the rotor blade is greater than the threshold value.  However, Kakaley does disclose application of a threshold to a blade motion detected by at least one sensor in Claim 9, and performing of corrective action based on sensor data in the Abstract.  Further, Perley discloses in paragraphs [0007]-[0009] applying a differential threshold to a rotor blade parameter that is determined by a first MIMU sensor and a second MIMU sensor in a turbine, and performing a 

Regarding Claim 12, Kakaley in view of Perley and Stegemann teaches everything that is claimed with respect to Claim 10.  Kakaley further teaches wherein the corrective action comprises an alert (paragraph [0054]).
Regarding Claim 14, Kakaley in view of Perley and Stegemann teaches everything that is claimed with respect to Claim 10.  Kakaley further teaches wherein the second sensor is located outboard of a flapping hinge (paragraph [0059], hinges located at base of rotor blade, and Figs. 7A-B, showing a number of Accel Locations along length of blade).  
Regarding Claim 15, Kakaley in view of Perley and Stegemann teaches everything that is claimed with respect to Claim 10.  Kakaley further teaches a flapping hinge positioned between the rotor blade and a hub (paragraph [0059], hinges located at base of rotor blade); wherein the first component is the hub (Fig. 7A and paragraph [0057], Accel 1 Location is located on hub); and wherein the second sensor is located outboard of the flapping hinge (Figs. 7A-B, showing a number of Accel Locations along length of blade).  
Regarding Claim 16, Kakaley in view of Perley and Stegemann teaches everything that is claimed with respect to Claim 10.  Kakaley further teaches a flexure 
Regarding Claim 17, Kakaley in view of Perley and Stegemann teaches everything that is claimed with respect to Claim 10.  Kakaley further teaches wherein the parameter of the rotor blade is selected from the group consisting of a flapping parameter, a coning parameter, a feathering parameter, and a lead/lag parameter (paragraph [0058], the IMUs can be configured to measure flap, lead-lag, and pitch, or feathering, motion).  
Regarding Claim 18, Kakaley in view of Perley and Stegemann teaches everything that is claimed with respect to Claim 17.  Kakaley further teaches hinges positioned between the hub and the rotor blade (paragraph [0059], hinges located at base of rotor blade); a third sensor disposed outboard of the flapping hinge (Fig. 7B and paragraph [0058], sensors placed at various locations along length of rotor blade); a fourth sensor disposed on the rotor blade (Fig. 7B and paragraph [0058], sensors placed at various locations along rotor blade); wherein the first component is the hub (Figs. 7A-B and paragraph [0057], Accel 1 Location is located on hub).  Kakaley does not specifically disclose that the hinges are a lead-lag hinge, a flapping hinge, and a feathering hinge, and wherein the second component is outboard of the hub and inboard of the flapping hinge.  However, Kakaley does disclose in paragraph [0058] that the IMUs can be configured to measure flap, lead-lag, and pitch, or feathering, motion.  
Regarding Claim 19, Kakaley in view of Perley and Stegemann teaches everything that is claimed with respect to Claim 18.  Kakaley further teaches wherein the parameter of the rotor blade is selected from the group consisting of a flapping parameter, a coning parameter, a feathering parameter, and a lead/lag parameter (paragraph [0058], the IMUs can be configured to measure flap, lead-lag, and pitch, or feathering, motion).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kakaley in view of Perley and Stegemann in further view of Green (U.S. Pub. No. 2013/0332022).
Regarding Claim 11, Kakaley in view of Perley and Stegemann teaches everything claimed above with respect to Claim 10.  Kakaley further teaches taking corrective action in the Abstract.  Kakaley does not specifically disclose wherein the corrective action comprises at least one of changing a pitch of the rotor blade, changing an amount or direction of cyclic, changing an amount of collective, and changing revolutions per minute (RPM) of the rotor blade.  However, Green teaches in paragraph [0073] taking a corrective action including adjusting a blade pitch.  It would have been .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kakaley in view of Perley and Stegemann in further view of Fu.
Regarding Claim 13, Kakaley in view of Perley and Stegemann teaches everything that is claimed with respect to Claim 10.  Kakaley further teaches in Fig. 7B wherein the second component is the rotor blade (Accel 2 Location).  Kakaley does not teach wherein the first component is a mast of the rotorcraft.  However, Fu teaches a MIMU 18 mounted on a rotor shaft 16 (i.e., a mast) in Fig. 2.  It would have been obvious to one skilled in the art at the time of the invention to include a MIMU on a shaft, as taught in Fu, in the system of Kakaley, in order to monitor the parameters of the rotor system (see, for example, paragraphs [0002]-[0003] of Fu).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the arguments do not apply to the new grounds of rejection, which were necessitated by Applicant’s amendments.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863